UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-1357



BOBBIE KENT, SR.,

                                               Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-98-582-1)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobbie Kent, Sr., Appellant Pro Se. Gill Paul Beck, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina; John Carl
Stoner, SOCIAL SECURITY ADMINISTRATION, Atlanta, Georgia; Ushma
Vishnu Narvil, UNITED STATES DEPARTMENT OF LABOR, Atlanta, Georgia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobbie Kent, Sr., appeals the district court’s order finding

that the Commissioner’s denial of disability benefits was supported

by substantial evidence.   We have reviewed the record and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.     Accordingly, we affirm

on the reasoning of the district court.    See Kent v. Apfel, No. CA-

98-582-1 (M.D.N.C. Jan. 27, 2000).        We decline to address the

issues contained in Kent’s informal brief because he failed to

raise these issues in the district court.     See Bregman, Berbert &

Schwartz, L.L.C. v. United States, 145 F.3d 664, 670 n.8 (4th Cir.

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2